UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 20, 2012 (Date of earliest event reported) VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-18105 11-2871434 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 180 Linden Avenue, Westbury, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 997-4600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On June 20, 2012, Vaso Diagnostics Inc. d/b/a Vaso Healthcare, a subsidiary of Vasomedical, Inc. (the “Company”) entered into an amendment of the sales representative agreement with GE Healthcare, the healthcare business unit of GE, originally signed on May 19, 2010.The amendment, effective July 1, 2012, extends the initial term of three years commencing July 1, 2010 to five years through June 30, 2015, subject to earlier termination under certain circumstances.Under the agreement, Vaso Healthcare is the exclusive representative for the sale of select GE Healthcare Diagnostic Imaging products to specific market segments in the 48 contiguous states of the United States and the District of Columbia. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 10 Amendment to Sales Representative Agreement between GE Healthcare Division of General Electric Company and Vaso Diagnostics, Inc. d/b/a Vaso Healthcare. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 21, 2012 VASOMEDICAL, INC. By:/s/ Jun Ma Jun Ma President and Chief Executive Officer
